Philips, P. J.
This is an application for alimony pendente lite. This application presents some singular features. The plaintiff husband was decreed a divorce by the circuit court, on the grounds of indignities offered the husband by the wife, and the pregnancy of the wife before marriage. From this decree the wife appealed to the supreme court. While the cause was so pending on appeal she made application to the supreme court for alimony pendiente lite. After elaborate argument on this application, it was overruled by the supreme court. This result is simply indorsed on the back of the motion: i( Per Curium. — Overruled.”
Thereupon it seems the appellant filed her motion in. *548the circuit court asking for this alimony. It ivas again-overruled, and from this judgment she again appealed to-the supreme court. Before the case was reached there-it was transferred to this court, pursuant to the provisions of the recent amendment of the constitution organizing this court.
We feel bound by the action of the supreme court in denying this application. We know of no authority in the circuit court, after appeal granted and perfected, and while the cause is pending in the appellate court, to make-such allowance.
After the appeal, the circuit court had no such jurisdiction. The appeal is without merit, and the judgment of the circuit court is affirmed.
All concur.